NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                  MARK WILLIAM CLARY, JR., Petitioner.

                          No. 1 CA-CR 20-0324 PRPC
                               FILED 2-9-2021


            Appeal from the Superior Court in Maricopa County
                         No. CR2012-119994-001
                The Honorable Howard D. Sukenic, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Lisa Marie Martin
Counsel for Respondent

Jones, Skelton & Hochuli, P.L.C., Phoenix
By Lori L. Voepel
Counsel for Petitioner
                             STATE v. CLARY
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge D. Steven Williams, Judge Jennifer B. Campbell and
Judge James B. Morse Jr. delivered the following decision of the Court.


PER CURIAM:

¶1              Petitioner Mark William Clary, Jr. seeks review of the
superior court’s order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is petitioner’s
first petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction
relief. State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner’s
burden to show that the superior court abused its discretion by denying
the petition for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538
¶ 1 (App. 2011) (petitioner has burden of establishing abuse of discretion
on review).

¶3             We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, the petition
for review, response and reply. The petitioner has failed to show an abuse
of discretion.

¶4             For the foregoing reasons, this court grants review but
denies relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2